The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An error –“(Figure 1)”-- has been identified in the abstract filed 10/9/20.
The application has been amended as follows: 

Abstract


The invention relates to a milling pick, in particular a round pick having a pick head and a pick tip, consisting of a hard material, wherein the pick tip has an attachment
area, which is used to connect it to the pick head, wherein the pick tip has a concave area, which extends in the direction of the central longitudinal axis of the pick tip, and wherein the concave area has an elliptical contour. To achieve an improved
resilience for such a milling pick, provision in made in accordance with the invention
that the ellipse generating the elliptical contour is arranged in such a way that the semimajor of the ellipse and the central longitudinal axis of the pick tip form an acute angle. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janine M Kreck/Primary Examiner, Art Unit 3672